Order, Supreme Court, New York County (Burton S. Sherman, J.), entered on or about August 16, 1989, which, inter alia, granted defendant’s motion for partial summary judgment dismissing seven of plaintiff’s eight causes of action, unanimously affirmed, with costs.
According to the complaint, plaintiff allegedly entered into an oral agreement with defendant to develop, produce, and market a screenplay based upon the defendant’s childhood experiences during the Cuban Missile Crisis, which defendant allegedly breached by selling the rights to her life story to a third party not joined in this action. The IAS court granted defendant’s motion to dismiss seven of the eight causes of action, on the ground that the alleged oral agreement, the terms of which are incapable of performance within one year of the making thereof, was barred by the Statute of Frauds (General Obligations Law § 5-701 [a] [1]). Plaintiff’s second cause of action for unjust enrichment or quantum meruit was left standing and no appeal was taken from this aspect of the order.
Dismissal of the various causes of action was proper. The *298payments to plaintiff contemplated under the alleged agreement clearly could not be accomplished within one year, as plaintiff was to share any compensation received from the exploitation of defendant’s screenplay. Nor did plaintiff plead any facts indicating partial performance unequivocally referable to the alleged oral agreement so as to give rise to an estoppel. Concur—Sullivan, J. P., Carro, Wallach and Rubin, JJ.